Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 14-1277

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                         YAMIL DAVILA-LOPEZ,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                                  Before

                    Lynch, Kayatta, and Barron,
                          Circuit Judges.


     Thomas Trebilcock-Horan and Trebilcock & Rovira, LLC on brief
for appellant.
     Julia M. Meconiates, Assistant U.S. Attorney, Mariana E.
Bauzá-Almonte, Assistant U.S. Attorney, Chief, Appellate Division,
and Rosa Emilia Rodríguez-Vélez, U.S. Attorney, on brief for
appellee.


                              May 22, 2017
             LYNCH,   Circuit    Judge.     In   this    sentencing     appeal,

defendant Yamil Davila-Lopez raises two issues: (1) whether the

district court committed procedural error by denying him a two-

level reduction under the Guidelines pursuant to U.S.S.G. § 3B1.2,

and (2) whether the sentence ultimately imposed by the district

court   is   substantively      unreasonable.     Both    of    Davila-Lopez's

claims lack merit, and we affirm his sentence of 135 months'

imprisonment.

             Nonetheless, we remand to allow the district court to

consider anew whether to grant Davila-Lopez's post-appeal motion

for a sentence reduction, which he has apparently requested in

light of an amendment to the Guidelines that took effect after he

was sentenced, see U.S.S.G. Manual app. C, amend. 782 (2014), and

which the district court granted while this appeal was pending.

We vacate for want of jurisdiction the district court's order

granting that reduction in the first instance.

                                      I.

             Davila-Lopez worked in a variety of capacities for a

drug-trafficking      organization,    which,    between       2005   and   2010,

imported cocaine and heroin into Puerto Rico and the continental

United States from the Dominican Republic on board luxury yachts

equipped with secret compartments designed to hide contraband.

Davila-Lopez participated as a transporter in at least two trips

to and from the Dominican Republic, during which he helped smuggle
                                    - 2 -
$2-3 million in narcotics.           Davila-Lopez also lent his skills as

an   engineer   to   the   organization       by   constructing    the   secret

compartments used to hide drugs and money on the yachts.             Finally,

Davila-Lopez stored drugs and drug proceeds for the organization

at his residence.

           On August 23, 2013, Davila-Lopez pled guilty to both

counts of an indictment charging him with conspiracy to import

cocaine into the United States, in violation of 21 U.S.C. §§ 952(a)

and 963, and conspiracy to possess with the intent to distribute

cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.                    The

United States Probation Office filed a Presentence Report ("PSR")

on December 4, 2013.         The PSR's calculation of Davila-Lopez's

sentence began with a Base Offense Level ("BOL") of 38 because his

offenses involved at least 150 kilograms of cocaine.              See U.S.S.G.

§ 2D1.1(c).       With a three-level reduction for acceptance of

responsibility,      see   id.   §   3E1.1(a)-(b),    Davila-Lopez's     Total

Offense Level ("TOL") was set at 35, which, combined with a

Criminal History Category of I, yielded a Guideline Sentencing

Range ("GSR") of 168 to 210 months.

           Davila-Lopez did not file any written objections to the

PSR.   Before his sentencing hearing, he filed a motion requesting

that the district court grant him a two-level reduction applicable

when the defendant's role in the relevant criminal activity was

"minor."   Id. § 3B1.2(b).       The district court denied the motion in
                                      - 3 -
a line order, and when defense counsel renewed the request at

sentencing, the court denied it again from the bench.

               The court did grant Davila-Lopez a different two-level

reduction, assented to by the government, because he met the

criteria for the safety valve set forth in U.S.S.G. § 5C1.2.                 The

court's remaining calculations mirrored those set forth in the

PSR. With a resulting TOL of 33, Davila-Lopez's GSR was determined

to be 135 to 168 months and, after considering the § 3553(a)

factors, the court imposed a bottom-end sentence of 135 months'

imprisonment.

                                     II.

               On appeal, Davila-Lopez first claims that the court

erred in denying him the minor role reduction.            He argues that he

should not be viewed as a major player in the drug-trafficking

organization, as there is no evidence that he "had any proximity

[to]     the    [organization's]   ringleaders"      or   "negotiated    the[]

purchase or sale" of the organization's narcotics.              Instead, he

argues, he was "a mere transporter" who "served as a mechanic and

handy man for the organization and offered his residence" for the

storage of contraband -- a far cry from a "leader."

               "A defendant bears the burden of proving his entitlement

to   a   minor    participant   reduction   by   a   preponderance      of   the

evidence."       United States v. Meléndez-Rivera, 782 F.3d 26, 28 (1st

Cir. 2015).        To prevail in this appeal, Davila-Lopez must show
                                    - 4 -
that the district court's finding that he did not satisfy that

burden was clearly erroneous.          Id. at 29.     He cannot make this

showing.

             The district court emphasized, and it is undisputed,

that (1) Davila-Lopez helped smuggle approximately 860 kilograms

of cocaine into Puerto Rico during two separate trips, (2) he used

his specialized skills to "creat[e] or construct[] the hidden

compartments" in the vessels that the "smuggling venture" relied

on to "be successful," and (3) he permitted the conspirators --

and was sufficiently trusted by them -- to store drugs and proceeds

at his home prior to their reaching their final destination.                "A

determination of a defendant's role in [an] offense is invariably

fact-specific," id., and, on these uncontested facts, the court

was   certainly    justified    in     concluding     that    Davila-Lopez's

contributions to the criminal enterprise were too significant for

his role to be deemed "minor."

             Davila-Lopez's insistence that he was not among the

organization's    "leader[s]"   does     not   make   the    court's   finding

erroneous.    See id. ("[A] defendant need not be the key figure in

a conspiracy in order to be denied [the minor role reduction].");

United States v. García-Ortiz, 657 F.3d 25, 29-30 (1st Cir. 2011)

("The fact that [other participants] may be more culpable than the

defendant does not necessarily mean that the defendant's role in

the offense is minor."); see also, e.g., United States v. Vargas,
                                     - 5 -
560 F.3d 45, 50 (1st Cir. 2009) (affirming the denial of the

reduction where the defendant truck driver delivered a single

shipment of cocaine but had no "involvement in [any] other facet[]

of the conspiracy"); United States v. Santos, 357 F.3d 136, 143

(1st Cir. 2004) ("[E]ven those who serve purely and simply as drug

couriers     are   not    automatically    guaranteed       mitigating      role

reductions.").

             Davila-Lopez's   second    claim    on   appeal    --   that    his

sentence is substantively unreasonable -- is easily dispatched.

Davila-Lopez did not object to his sentence before the district

court, but we need not decide whether plain error review applies

because Davila-Lopez's argument fails even under the abuse of

discretion     standard    applicable     to    preserved      challenges    to

substantive reasonableness.       See United States v. Ruiz-Huertas,

792 F.3d 223, 228 (1st Cir. 2015).

             Davila-Lopez's argument is essentially that the district

court did not afford adequate weight to the "mitigating factors"

he presented in support of his request for the "minimum possible

sentence" -- namely, that his role in the organization was, by his

account, minor and that his wife was in the process of receiving

treatment for cancer.

             The district court did not abuse its discretion in

denying Davila-Lopez's request for a variance to the statutory

minimum sentence, rather than a Guidelines sentence. Indeed, after
                                   - 6 -
considering the role Davila-Lopez played in the criminal activity,

the court considered his personal history and characteristics --

including mitigating circumstances, such as his family ties, lack

of substance abuse, and otherwise clean criminal record -- and

concluded that "punishment and deterrence" would be sufficiently

afforded by a sentence at the minimum boundary of the properly

calculated GSR.    See 18 U.S.C. § 3553(a); see also United States

v. Llanos-Falero, 847 F.3d 29, 36 (1st Cir. 2017) (sentences "well

within the Guidelines range" are presumptively reasonable).   While

the court did not find that Davila-Lopez's wife's medical treatment

warranted a variance below the GSR, it did grant him the right to

voluntarily surrender one week after the sentencing hearing, when

his wife would be more fully "recuperated from her surgical

operations."

            Ultimately, "[a] sentencing court is under a mandate to

consider a myriad of relevant factors, but the weighting of those

factors is largely within the court's informed discretion." United

States v. Clogston, 662 F.3d 588, 593 (1st Cir. 2011).      Davila-

Lopez seeks merely to "substitute his judgment for that of the

sentencing court," and that is not a basis for a finding of error.

Id. The district court did not impose a substantively unreasonable

sentence.

            Davila-Lopez's sentence of 135 months' imprisonment is

affirmed.
                                - 7 -
                                 III.

          The docket of the district court reveals events post-

dating the filing and pre-dating the resolution of this appeal

that bear on our disposition.1

          After Davila-Lopez filed his appeal, the Guidelines were

amended, with retroactive effect, in a manner that lowered the BOL

applicable to the offenses of conviction in this case.         See

U.S.S.G. Manual app. C, amends. 782, 788 (2014); United States v.

Rodríguez-Milián, 820 F.3d 26, 35 (1st Cir.), cert. denied, 137 S.

Ct. 138 (2016) (mem.).   Despite the fact that his appeal to this

court was pending, Davila-Lopez moved, in the district court, for

a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2).

The parties then jointly filed a memorandum with the district court

stipulating to a revised sentence of 108 months -- the bottom end

of the GSR of 108 to 135 months that would apply if the Guidelines

amendment were given effect and no other changes were made to the

court's earlier calculations.




     1    In dereliction of their duties to this court, the parties
did not bring these developments to our attention; it is only
because they appear on the district court's docket that we are
aware of them. See Fed. R. App. P. 12.1(a) ("If a timely motion
is made in the district court for relief that it lacks authority
to grant because of an appeal that has been docketed and is
pending, the movant must promptly notify the circuit clerk if the
district court states . . . that it would grant the motion . . . ."
(emphasis added)).
                                 - 8 -
              The    district       court    did    not    have       jurisdiction      over

Davila-Lopez's motion, notwithstanding the parties' stipulation,

because this court had assumed appellate jurisdiction over Davila-

Lopez's   sentence.            See    Rodríguez-Milián, 820 F.3d    at   35.

Nonetheless, the district court erroneously purported to grant

that   motion,        in     accordance        with       the       parties'      108-month

stipulation.        See Fed. R. App. P. 12.1(a) (where a district court

lacks jurisdiction over a motion because the matter is pending on

appeal, it may indicate "that it would grant the motion or that

the motion raises a substantial issue," but it may not grant the

motion outright (emphasis added)).

              Because the district court lacked jurisdiction, "[t]he

putative sentence reduction is . . . a nullity," Rodríguez-Milián,
820 F.3d at 35, and the order granting it is vacated.                          However, we

will construe that order as an indication that the court would

grant Davila-Lopez's motion, and we remand the case so that the

motion can be properly entertained.                   See id. at 35-36; see also

Fed. R. App. P. 12.1(b).            In doing so, we remind the district court

that it may "substitute the amended Guidelines range" for the

initial   range,       but     it    must     "'leav[e]         all    other      guideline

application decisions unaffected,'" Dillon v. United States, 560
U.S. 817,    821    (2010)    (quoting       U.S.S.G.         §   1B1.10(b)(1)),      and

otherwise comply with the strictures of U.S.S.G. § 1B1.10(b)(2).

              So ordered.
                                            - 9 -